Gibbons, J.,
dissents and votes to reverse the order appealed from, and deny the defendant’s motion for summary judgment, with the following memorandum. According to defendant’s examination before trial, on October 31, 1975, *817she left her two daughters, ages one and two, in the master bedroom of the family home while she began to prepare their bath. She went into the bathroom, which was next door to the bedroom, and turned on only the hot water, leaving the drain open. Defendant did not recall if she closed the bathroom door before going to a hall closet to get a towel for the children. In any event, after getting a towel, she proceeded to the children’s bedroom where she remained for some three minutes. The older girl came to the door of the bedroom and said, “Mommy, water” and “Gida”, the latter being a nickname for the younger child. Defendant ran to the bathroom and saw her younger daughter, lying in the bathtub with the hot water running down her arm. The infant sustained burns over 25 to 35% of her body, was hospitalized for 22 days, underwent emergency surgery and is permanently scarred. Thereafter, the child, by her father, brought this action against her mother. The majority disposes of this case as one of negligent parental supervision, which is not actionable in this State (see Holodook v Spencer, 36 NY2d 35). Parental immunity from liability in cases of negligent supervision is an exception to the abrogation of intra-family immunity for nonwillful torts established in Gelbman v Gelbman (23 NY2d 434). This exception is confined to injuries resulting solely from negligent supervision and is not extended to situations in which the parent breached a duty owed apart from the familial relation (Holodook v Spencer, supra, pp 50-51; Lynch v Lynch, 88 AD2d 972; Hurst v Titus, 77 AD2d 157; Goedkoop v Ward Pavement Corp., 51 AD2d 542). Assuming the truth of defendant’s description of the incident, the injury in the instant case may not have been solely caused by negligent supervision. The injurious instrumentality was the running hot water which was turned on and controlled by the parent. This case is analogous to Hurst v Titus (supra), in which the infant was injured in a fire negligently caused by her mother. Applying Holodook (supra), the Fourth Department reasoned that the mother could not be held liable if the injuries were caused solely by her failure to rescue the child before calling the fire department, since that omission constituted negligent supervision. However, she could be liable for injuries proximately caused by her negligence in causing the fire in the first instance. The court concluded that whether or not the latter act of negligence was the proximate cause of the injuries was for a jury to decide as a question of fact. In contrast, Holodook and its companion cases (Graney v Graney and Ryan v Fahey, 36 NY2d 35), all involved situations in which an unsupervised infant was injured by something which was outside the control of the parent. There were no allegations in those cases that the parent had negligently set into motion an instrument which then caused injury. Holodook (supra), derives from a concern that the courts not second guess decisions involving parental discretion in the raising of children (Holodook v Spencer, supra, p 50). The facts in this case do not directly involve a parental decision about how much freedom or responsibility to give a child. Rather, this case involves an unconsidered lapse which exposes the child to a dangerous condition created by the parent, independent of and separate from the parent-child relationship. Holding the parent liable for creating that condition does not impinge on the exercise of parental authority and does not involve familial relationships. My colleagues’ reliance on Nolechek v Gesuale (46 NY2d 332), is misplaced. In Nolechek it was determined, as the majority correctly notes, that a child does not have a cause of action against a parent who entrusts the child with a dangerous instrument, such as a motorcycle. The Court of Appeals remarked that “when a ‘dangerous instrument’ or a sometimes dangerous instrument may be entrusted to a minor child is a significant discretionary decision in the proper exercise of [the] parental right” to raise the child (Nolechek v Gesuale, supra, p 338). Nolechek (supra), is a logical application of the Holodook rule, since what to entrust to a *818child is a major aspect of the parent-child relationship. However, Holodook (supra) only carved out an exception to Gelbman v Gelbman (23 NY2d 434, supra). The latter case is the appropriate guide where a parent’s alleged negligence does not pertain to the unique activities of parenthood. Thus, a father who stores blasting caps in the basement of the family home may be liable to his son who is thereby injured (Goedkoop v Ward Pavement Corp., 51 AD2d 542, supra). Likewise, having a trap door open may lead to parental liability (Lynch v Lynch, 88 AD2d 972, supra), or, as already described, negligently causing a fire (Hurst v Titus, 77 AD2d 157, supra). Letting scalding water run into a bathtub for an extended period of time falls into this category of activity (see Muhaymin v Negron, 86 AD2d 836). The question of whether the running of scalding water in an accessible bathroom is itself a negligent act for which liability could be found is an issue to be determined at trial (Muhaymin v Negron, supra; see Goedkoop v Ward Pavement Corp., supra). The allegation that the defendant turned on the hot water and left the bathroom, creating the hazard leading to the infant’s injuries, is a cognizable claim, separate and distinct from an allegation of negligent supervision (see Lynch v Lynch, supra). A jury could find that this separate act of negligence was a substantial and proximate cause of the injuries (see Hurst v Titus, supra; Muhaymin v Negron, supra; see, also, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315; Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 520; Sheehan v City of New York, 40 NY2d 496, 503).